UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

D’ANTHONY JAMISON,

                 Plaintiff,

        -v-                                                           No. 17-CV-1764-LTS-SDA

DET. NATHAN CAVADA,

                 Defendant.

-------------------------------------------------------x

                                            MEMORANDUM ORDER

                 Plaintiff D’Anthony Jamison (“Plaintiff” or “Mr. Jamison”) brings this civil rights

action pursuant to 42 U.S.C. §§ 1983 and 1988 against Defendant Nathan Cavada (“Defendant”

or “Detective Cavada”), a detective with the New York City Police Department. Plaintiff asserts

that Defendant violated his federal constitutional rights by unlawfully detaining him, maliciously

prosecuting him, denying him his right to a fair trial, and subjecting him to excessive force. The

Court has jurisdiction of this action pursuant to 28 U.S.C. §§ 1331 and 1343.

                 Before the Court is Defendant’s motion for summary judgment as to all of

Plaintiff’s claims. (Docket Entry No. 50.) The Court has considered the parties’ submissions

carefully. For the following reasons, Defendant’s motion for summary judgment is granted in

part and denied in part.




JAMISON MSJ.DOCX                                           VERSION DECEMBER 5, 2019                1
                                           BACKGROUND

                Except as otherwise noted, the following material facts are undisputed. 1 On April

1, 2014, Mr. Jamison waited for the L train at the Union Square subway station. Detective

Cavada testified 2 that he observed Plaintiff pacing back and forth on the platform while allowing

several trains to pass. (Def. 56.1 ¶ 3.) Plaintiff disputes this: he alleges that he waited in one

place and boarded the first train to arrive at the station. (Vik Pawar Affidavit (“Pawar Aff.”),

Docket Entry No. 59, Ex. 1 ¶¶ 2-3.) Detective Cavada testified that Mr. Jamison eventually

boarded a Brooklyn-bound L train, but held the train doors open and “peek[ed] out of the train

while the doors were trying to close.” (Declaration of Evan F. Jaffe in Support of Detective

Cavada’s Motion for Summary Judgment Pursuant to Fed. R. Civ. P. 56 (“Jaffe Decl.”), Docket

Entry No. 51, Ex. B at 24-25.) Mr. Jamison denies that he held the train doors open. (Pawar

Aff., Ex. 1 ¶ 7.)

                Detective Cavada followed Mr. Jamison onto the Brooklyn-bound train and, at the

Bedford Avenue stop, asked Mr. Jamison to deboard so that he could issue Mr. Jamison a ticket

for holding the train doors open. (Def. 56.1 ¶¶ 5-6.) Mr. Jamison alleges that he did not feel free

to leave at this time, but he also acknowledges that he did, in fact, “start[] to walk away from

Cavada” because he “had done nothing unlawful.” (Pawar Aff., Ex. 1 ¶¶ 6, 9.) Mr. Jamison

alleges that Detective Cavada then “grabbed [Plaintiff] from behind by [his] neck,” and


1
       The facts presented or recited as undisputed are drawn from the parties’ statements
       pursuant to S.D.N.Y. Local Civil Rule 56.1, or from evidence as to which there is no
       nonconclusory factual proffer. Citations to Defendant’s Local Civil Rule 56.1 Statement
       (Defendant’s Statement of Undisputed Facts Pursuant to Local Civil Rule 56.1 (“Def.
       56.1”), Docket Entry No. 52) and Plaintiff’s Responsive Statement (Plaintiff’s Response
       to Defendant’s Local Rule 56.1 Statement (“Pl. Resp.”), Docket Entry No. 58)
       incorporate by reference the parties’ citations to the underlying evidentiary submissions.
2
        Use of the term “testimony” in this Memorandum Order refers to deposition testimony
        upon which the parties rely in connection with this motion practice.


JAMISON MSJ.DOCX                                   VERSION DECEMBER 5, 2019                          2
“smashed it against the rail in the middle of the platform.” (Id. ¶¶ 10, 12.) According to Mr.

Jamison, “Cavada then squeezed [his] wrists and neck and tightly handcuffed [him] causing

[him] excruciating pain.” (Id. ¶ 13.)

               Before issuing Mr. Jamison a ticket for holding the train doors open, Detective

Cavada conducted a warrant check and discovered that Mr. Jamison had multiple outstanding

arrest warrants. (Def. 56.1 ¶¶ 7-8.) Detective Cavada testified that, after the warrant check, he

handcuffed Mr. Jamison, “placed him under arrest,” and escorted him via subway train to

“Transit District 4”—the police station at the Union Square station. (Id. ¶¶ 9-10.) Detective

Cavada confiscated all items in Mr. Jamison’s possession at the time of the arrest, which

included his cellular phone, his identification, and a MetroCard. (Id. ¶ 17; Pawar Aff., Ex. 1 ¶

15.)

               Detective Cavada claims that, while Mr. Jamison deboarded the train at Union

Square, Detective Cavada noticed an iPhone on the seat where Mr. Jamison had been sitting

alone. (Def. 56.1 ¶¶ 11-13.) The phone displayed the following message: “This iPhone has been

lost, please call my cousin at . . . .” (Id. ¶ 14.) Detective Cavada testified that he had inspected

the seat before Mr. Jamison sat there and observed that “there was no phone or other objects on

the seat.” (Id. ¶ 12.) Detective Cavada obtained a statement from the iPhone’s owner

confirming that Mr. Jamison did not have permission to possess the iPhone. (Jaffe Decl., Ex.

M.) Mr. Jamison “denies that an iPhone was recovered next to him.” (Pl. Resp. ¶ 15.) He states

that “[n]o iPhone fell off from the seat [he] was sitting in,” and that he “did not have a stolen

iPhone in [his] possession.” (Pawar Aff., Ex. 1 ¶¶ 21, 24.)

               On April 1, 2014, Detective Cavada charged Mr. Jamison with (i) interfering with

transit service in violation of section 1050.6(a) of chapter 21 of the New York Codes, Rules and




JAMISON MSJ.DOCX                                   VERSION DECEMBER 5, 2019                            3
Regulations, and (ii) fifth degree possession of stolen property in violation of New York Penal

Law section 165.40. (Def. 56.1 ¶ 15.) Mr. Jamison alleges that he was then sent to Rikers

Island, where he received medical treatment for injuries sustained during his arrest. (Pawar Aff.,

Ex. 1 ¶ 32.) Detective Cavada disputes Mr. Jamison’s allegation concerning medical treatment

and asserts that there are no medical records pertaining to this alleged treatment. (Def. 56.1

¶ 18.) Mr. Jamison posted bail and was released from Rikers Island on April 4, 2014. (Pawar

Aff., Ex. 1 ¶ 26.)

               On the day that he was released from Rikers, Mr. Jamison returned to Transit

District 4 to retrieve the belongings Detective Cavada had confiscated after his arrest. (Def. 56.1

¶ 32.) Detective Cavada had sent Mr. Jamison’s MetroCard to the Transit Bureau Special

Investigations Unit for investigation, and had discovered that Mr. Jamison’s MetroCard was

purchased using a stolen credit card. (Id. ¶¶ 28-31.) When Mr. Jamison returned to Transit

District 4 on April 4, 2014, Detective Cavada arrested him for possession of stolen property. (Id.

¶ 32.) During the search incident to that arrest, Detective Cavada discovered a pipe that later

tested positively for cocaine. (Id. ¶ 33.) Mr. Jamison alleges that he “did not possess [a]

controlled substance on March 10 or April 4, 2014.” (Pawar Aff., Ex. 1 ¶ 29.) Mr. Jamison was

ultimately charged with possession of a controlled substance in the seventh degree in violation of

New York Penal Law section 220.03. (Def. 56.1 ¶ 35.)

               On February 18, 2015, the charges arising from Mr. Jamison’s April 1 and 4,

2014, arrests were dismissed pursuant to speedy trial provisions. (Id. ¶ 36.)




JAMISON MSJ.DOCX                                 VERSION DECEMBER 5, 2019                         4
                                            DISCUSSION

Rule 56 Summary Judgment Standard

               Rule 56(a) of the Federal Rules of Civil Procedure provides that summary

judgment is to be granted in favor of a moving party where that party can demonstrate “that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).

The moving party bears the burden of demonstrating the absence of a material fact, and the court

must be able to find that, “‘after drawing all reasonable inferences in favor of a non-movant, no

reasonable trier of fact could find in favor of that party.’” Marvel Entm’t, Inc. v. Kellytoy

(USA), Inc., 769 F. Supp. 2d 520, 523 (S.D.N.Y. 2011) (quoting Heublein v. U.S., 996 F.2d

1455, 1461 (2d Cir. 1993)). Thus, an opposing party that is unable to “make a showing

sufficient to establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial” will not survive a Rule 56 motion. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). The party who bears the burden of proof at trial “must do

more than simply show that there is some metaphysical doubt as to the material facts and they

may not rely on conclusory allegations or unsubstantiated speculation.” Jeffreys v. N.Y.C., 426

F.3d 549, 554 (2d Cir. 2005) (citations omitted).

               For the purposes of summary judgment motion practice, a fact is considered

material “if it might affect the outcome of the suit under the governing law,” and an issue of fact

is “genuine” where “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Holtz v. Rockefeller & Co. Inc., 258 F.3d 62, 69 (2d Cir. 2001) (internal

quotation marks and citations omitted). “[M]ere conclusory allegations or denials . . . cannot by




JAMISON MSJ.DOCX                                    VERSION DECEMBER 5, 2019                          5
themselves create a genuine issue of material fact where none would otherwise exist.” Hicks v.

Baines, 593 F.3d 159, 166 (2d Cir. 2010) (internal quotation marks and citation omitted).


Section 1983 Liability

               Under section 1983, individuals may bring a private cause of action against

persons “acting under color of state law” to recover money damages for deprivations of their

federal or constitutional rights. Matusick v. Erie Cty. Water Auth., 757 F.3d 31, 55 (2d Cir.

2014). To establish a viable section 1983 claim, a plaintiff must show a “violation of a right

secured by the Constitution and laws of the United States” and that “the alleged deprivation was

committed by a person acting under color of state law.” Vega v. Hempstead Union Free Sch.

Dist., 801 F.3d 72, 87-88 (2d Cir. 2015) (internal quotation marks omitted). Here, the parties do

not dispute that Detective Cavada was “acting under color of state law” when he arrested and

brought charges against Mr. Jamison.

       False Arrest Claims

               A section 1983 claim for false arrest “rest[s] on the Fourth Amendment right of an

individual to be free from unreasonable seizures, including arrest without probable cause.”

Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996). A person is considered “seized” within the

meaning of the Fourth Amendment when “in view of all of the circumstances surrounding the

incident, a reasonable person would have believed that he was not free to leave.” Michigan v.

Chesternut, 486 U.S. 567, 573 (1988) (internal quotation marks omitted). In addressing a section

1983 claim for false arrest, courts look to “the law of the state in which the arrest occurred.”

Jaegly v. Couch, 439 F.3d 149, 151-52 (2d Cir. 2006). To establish a section 1983 claim for

false arrest under New York law, the plaintiff must proffer evidence that (i) the defendant

intended to confine him, (ii) the plaintiff was conscious of the confinement, (iii) the plaintiff did


JAMISON MSJ.DOCX                                   VERSION DECEMBER 5, 2019                             6
not consent to the confinement, and (iv) the confinement was not otherwise privileged. Berg v.

Kelly, 897 F.3d 99, 106 (2d Cir. 2018). “The existence of probable cause to arrest constitutes

justification and is a complete defense to an action for false arrest.” Weyant, 101 F.3d at 852

(internal quotation marks omitted). Probable cause “exists when the officers have knowledge or

reasonably trustworthy information of facts and circumstances that are sufficient to warrant a

person of reasonable caution in the belief that the person to be arrested has committed or is

committing a crime.” Id.

               Where a law enforcement officer makes an arrest without probable cause, he or

she may nonetheless be immune from liability under the doctrine of qualified immunity. “The

defense of qualified immunity shields law enforcement officers from § 1983 claims for money

damages provided that their conduct does not violate clearly established constitutional rights of

which a reasonable person would have been aware.” Figueroa v. Mazza, 825 F.3d 89, 99 (2d

Cir. 2016) (internal quotation marks omitted). An officer is entitled to qualified immunity if he

or she had “arguable probable cause” to arrest plaintiff; that is, “if either (a) it was objectively

reasonable for the officer to believe that probable cause existed, or (b) officers of reasonable

competence could disagree on whether the probable cause test was met.” Id. at 100.

               April 1, 2014, Arrest

               Material factual disputes preclude summary judgment with respect to Plaintiff’s

April 1, 2014, false arrest claim. Defendant argues that (i) Plaintiff’s active arrest warrants and

(ii) the lost iPhone he allegedly found in Plaintiff’s possession gave him probable cause to arrest

Plaintiff on April 1, 2014. (Memorandum of Law in Support of Defendant’s Motion for

Summary Judgment Pursuant to Fed. R. Civ. P. 56 (“Def. Br.”), Docket Entry No. 53, at 8.)

However, Plaintiff alleges that he was arrested before Detective Cavada discovered either of



JAMISON MSJ.DOCX                                   VERSION DECEMBER 5, 2019                            7
these facts. According to Plaintiff, he was arrested (at the latest) when Detective Cavada

“grabbed [him] from behind by [his] neck” after he began to walk away. No reasonable person

would feel free to leave after being forcibly “grabbed” by a police officer. The parties’

respective accounts of what preceded this arrest differ materially. Detective Cavada testified that

he observed Plaintiff pacing on the L train platform and holding the subway doors open as they

were closing. Plaintiff, on the other hand, alleges that he was not pacing on the train platform;

he alleges that he boarded the first Brooklyn-bound train that he saw and did not interfere in any

way with the subway doors. Further, Plaintiff alleges that he did not have an iPhone in his

possession on April 1, and that Defendant had not conducted a search of the subway seat before

Plaintiff occupied it. Taking Plaintiff’s declaration as true—as the Court must at this stage—the

Court concludes that a reasonable jury could find that Detective Cavada lacked probable cause

before he arrested Plaintiff on April 1, 2014. The same factual disputes also preclude a

determination that Detective Cavada is entitled to qualified immunity as a matter of law.

Therefore, Defendant’s motion is denied as to Plaintiff’s April 1 false arrest claim.

               April 4, 2014, Arrest

               Defendant argues that he had probable cause to arrest Plaintiff on April 4, 2014,

because Plaintiff possessed (i) a MetroCard that had been purchased with a stolen credit card and

(ii) a crack pipe. (Def. Br. at 10-11.) Plaintiff has failed to identify a genuine dispute as to these

facts. Instead, Plaintiff offers only a conclusory declaration that he “did not possess any stolen

metro-cards and [he] certainly did not possess [a] controlled substance on March 10 or April 4,

2014.” (Pawar Aff., Ex. 1 ¶ 29.) Plaintiff does not dispute that the MetroCard he had in his

possession on April 1 had been purchased with a stolen credit card. Further, Plaintiff’s assertion

that he “did not possess [a] controlled substance” does not controvert Defendant’s allegations



JAMISON MSJ.DOCX                                   VERSION DECEMBER 5, 2019                          8
that he recovered from Plaintiff’s possession a pipe that tested positively for cocaine. For these

reasons, the Court concludes that Defendant has demonstrated that there is no genuine dispute

that Detective Cavada had probable cause to arrest Plaintiff on April 4, 2014. Therefore, the

Court grants Defendant’s motion as to Plaintiff’s April 4 false arrest claim.

       Malicious Prosecution Claim

               In order to prevail on a malicious prosecution claim brought under section 1983, a

plaintiff must demonstrate “(i) the commencement or continuation of a criminal proceeding

against her; (ii) the termination of the proceeding in her favor; (iii) that there was no probable

cause for the proceeding; (iv) that the proceeding was instituted with malice;” and (v) “a seizure

or other perversion of proper legal procedures implicating the claimant’s personal liberty and

privacy interests under the Fourth Amendment.” Mitchell v. N.Y.C., 841 F.3d 72, 79 (2d Cir.

2016) (internal quotation marks omitted). Defendant argues that he is entitled to summary

judgment as to Plaintiff’s malicious prosecution claim because (i) the charges brought against

Plaintiff were supported by probable cause or at least “arguable probable cause,” (ii) Plaintiff has

not proffered any evidence that Defendant acted with malice, and (iii) the proceedings were not

terminated in his favor. (Def. Br. at 16-18.)

               Plaintiff has not proffered any evidence that the proceedings were terminated in

his favor. “[P]roceedings are terminated in favor of the accused only when their final disposition

is such as to indicate the accused is not guilty[;]” a plaintiff must demonstrate “affirmative

indications of innocence to establish ‘favorable termination.’” Lanning v. City of Glens Falls,

908 F.3d 19, 23, 25-26, 29 (2d Cir. 2018) (internal quotation marks omitted) (concluding that

plaintiff “ha[d] not plausibly alleged that any of the criminal proceedings against him were

terminated in a manner indicating his innocence,” where the charges were dismissed simply “in



JAMISON MSJ.DOCX                                   VERSION DECEMBER 5, 2019                          9
the interest of justice”). The dismissal of Plaintiff’s charges on speedy trial grounds does not

affirmatively indicate his innocence, as required under Section 1983. Thompson v. N.Y.C., No.

17 Civ. 3064 (DLC), 2019 WL 162662, at *4 (S.D.N.Y. Jan. 10, 2019). Therefore, Plaintiff

cannot demonstrate that the proceedings were terminated in his favor and, as a result, has failed

to make a showing sufficient to establish the existence of an element essential to his malicious

prosecution claim. Thus, Defendant is entitled to summary judgment as a matter of law as to this

claim.


         Denial of the Right to a Fair Trial Claim

                To prevail on a claim for deprivation of a fair trial, a plaintiff must show that

(i) an investigating official (ii) fabricated evidence (iii) that was likely to influence a jury’s

decision, that the investigating official (iv) forwarded that information to prosecutors, and (v) the

plaintiff suffered a deprivation of liberty as a result. Jovanovic v. N.Y.C., 486 F. App’x 149, 152

(2d Cir. 2012). “The manufacture of false evidence, in and of itself,” without a causal

connection to “the sequence of events that result[] in a deprivation of [plaintiff’s] liberty,” cannot

support a denial of the right to a fair trial claim.” Zahrey v. Coffey, 221 F.3d 342, 348 (2d Cir.

2000).

                Defendant argues that Plaintiff is unable to show that he fabricated evidence and,

as such, Plaintiff’s fair trial claim cannot survive summary judgment. (Def. Br. at 19.)

However, taking as true Plaintiff’s declaration that he neither held the subway doors open nor

possessed a stolen iPhone, a reasonable factfinder could conclude that Detective Cavada’s

account was fabricated. Therefore, there remains an issue of fact as to whether the transit

violation and possession of stolen property charges brought against Plaintiff were based on




JAMISON MSJ.DOCX                                     VERSION DECEMBER 5, 2019                        10
fabricated evidence. This question must be left for the finder of fact. Defendant’s motion is

denied as to Plaintiff’s April 1 fair trial claim.

                On the other hand, Plaintiff has failed to demonstrate that there is a genuine

dispute as to the facts underlying his controlled substance charge. Plaintiff alleges that he

“certainly did not possess [a] controlled substance on March 10 or April 4, 2014.” (Pawar Aff.,

Ex. 1 ¶ 29.) However, Plaintiff cannot “show the existence of a genuine issue of fact to be tried

merely by making assertions that are conclusory . . . .” Major League Baseball Props., Inc. v.

Salvino, Inc., 542 F.3d 290, 310 (2d Cir. 2008) (citations omitted); see also Apostol v. N.Y.C.,

No. 11 Civ. 3851 (RRM), 2014 WL 1271201, at *6 (E.D.N.Y. Mar. 26, 2014), aff’d, 607 F.

App’x 105 (2d Cir. 2015) (granting summary judgment on fair trial claim where the only

evidence proffered by plaintiff to contradict evidence of marijuana found in his vehicle was

plaintiff’s own testimony that his car contained no marijuana). Plaintiff has failed to make any

factual proffer from which a reasonable jury could conclude that the controlled substance charge

was derived from fabricated evidence. Therefore, Defendant’s motion is granted as to Plaintiff’s

April 4 fair trial claim.


        Excessive Force Claim

                Mr. Jamison claims that Detective Cavada used excessive force in smashing Mr.

Jamison’s neck against a railing and in handcuffing Mr. Jamison on April 1, 2014. In evaluating

whether a law enforcement officer used excessive force during an arrest, the Court should

consider “whether the officers’ actions are ‘objectively reasonable’ in light of the facts and

circumstances confronting them, without regard to their underlying intent or motivation.”

Graham v. Connor, 490 U.S. 386, 397 (1989). While “the test of reasonableness under the

Fourth Amendment is not capable of precise definition or mechanical application,” courts look to



JAMISON MSJ.DOCX                                     VERSION DECEMBER 5, 2019                      11
“the facts and circumstances of each particular case, including the severity of the crime at issue,

whether the suspect poses an immediate threat to the safety of the officers or others, and whether

he is actively resisting arrest or attempting to evade arrest by flight.” Id. at 396 (citations

omitted).

               Handcuffing-related claims demand distinct considerations because “to be

effective handcuffs must be tight enough to prevent the arrestee’s hands from slipping out.”

Esmont v. N.Y.C., 371 F. Supp. 2d 202, 214 (E.D.N.Y. 2005). “To assess a claim for excessive

force based on handcuffing, the Court should consider evidence that: 1) the handcuffs were

unreasonably tight; 2) the defendant[] ignored the arrestee’s pleas that the handcuffs were too

tight; and 3) the degree of injury to the wrists.” Pelayo v. Port Auth., 893 F. Supp. 2d 632, 642

(S.D.N.Y. 2012) (internal quotation marks omitted). Courts in this Circuit have sustained claims

for excessive force for overly tight handcuffs where a plaintiff alleged “continuing injury” that is

“beyond temporary discomfort.” E.g., Lynch ex rel. Lynch v. City of Mount Vernon, 567 F.

Supp. 2d 459, 468 (S.D.N.Y. 2008) (collecting cases).

               Plaintiff claims that Defendant used excessive force when effectuating his April 1,

2014, arrest because he “grabbed [his] neck and smashed it against the rail in the middle of the

platform,” and “tightly handcuffed [him] causing [him] excruciating pain.” (Pawar Aff., Ex. 1

¶¶ 12-13.) 3 Plaintiff alleges that he received treatment for his “physical and mental injuries”



3
       In his reply, Defendant asserts that “plaintiff failed to address defendant’s argument that
       there is no evidence in support of [the] use of force [alleged in Plaintiff’s Second
       Amended Complaint,]” and that Plaintiff “never once mentioned, inferred, or hinted that
       his excessive force claim involved purported police brutality.” (Reply Memorandum of
       Law in Further Support of Defendant’s Motion for Summary Judgment Pursuant to Fed.
       R. Civ. P. 56, Docket Entry No. 65, at 8-9.) However, Plaintiff did allege that he was the
       victim of police brutality. (Second Amended Complaint, Docket Entry No. 15, ¶ 15)
       (“Cavada then hit plaintiff on the head a few times and took him to the other side of the
       train platform to get on a train heading towards Manhattan.”). Furthermore, it cannot


JAMISON MSJ.DOCX                                   VERSION DECEMBER 5, 2019                         12
while detained at Rikers Island. (Pawar Aff., Ex. 1 ¶ 32.) Viewing the evidence in the light most

favorable to Mr. Jamison, the Court finds that a reasonable jury could credit Mr. Jamison’s

testimony that Detective Cavada hit his head in the way Plaintiff described and, thus, conclude

that Detective Cavada’s actions were objectively unreasonable in light of the facts that (i) Mr.

Jamison was not evading arrest at the time and (ii) Mr. Jamison was suspected of committing a

very minor crime. Plaintiff’s factual proffers are insufficient to sustain an excessive force claim

for handcuffing, however, because Plaintiff has not provided any evidence that he suffered a

“continuing injury” that went “beyond temporary discomfort.” Therefore, the Court grants

summary judgment as to the handcuffing claim, but denies summary judgment as to the

excessive force claim concerning his head injury.


                                              CONCLUSION

                For the foregoing reasons, Defendant’s motion for summary judgment is granted

as to (i) Plaintiff’s false arrest claim arising from his April 4, 2014, arrest, (ii) Plaintiff’s

malicious prosecution claim, (iii) Plaintiff’s denial of a right to fair trial claim arising from

charges brought on April 4, 2014, and (iv) Plaintiff’s handcuffing excessive force claim.

Defendant’s motion is denied in all other respects.




        fairly be said that Plaintiff “failed to address defendant’s argument that there is no
        evidence in support of this alleged use of force”—Plaintiff provided a sworn declaration
        in which he states that Detective Cavada “grabbed [his] neck and smashed it against the
        rail in the middle of the platform.” (Pawar Aff., Ex. 1 ¶ 12.) Plaintiff also testified at his
        deposition that Detective Cavada “rushed [him] from behind and just grabbed [him],
        manhandled [him] by the neck, smashed [his] head in the rail and handcuffed [him].”
        (Jaffe Decl., Ex. A at 41:9-19.)


JAMISON MSJ.DOCX                                     VERSION DECEMBER 5, 2019                       13
              The parties must promptly contact Magistrate Judge Aaron’s chambers to

schedule a settlement conference. This case remains referred to Judge Aaron for general pretrial

management. This Memorandum Order resolves Docket Entry No. 50.


       SO ORDERED.

Dated: New York, New York
       December 5, 2019

                                                            /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge




JAMISON MSJ.DOCX                                VERSION DECEMBER 5, 2019                      14
